DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 12/23/20, amended claim(s) 1, canceled claim(s) 19, and new claim(s) 25-27 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Applicability of Leahy-Smith America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


Claim limitation “means for receiving speed data of the person from a speed sensor and to adapt properties of the conversion function in the memory of the device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for receiving speed data of the person from a speed sensor and to adapt properties of the conversion function in the memory of the device” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “processing unit.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “means for mounting the device on the wrist of the person” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for mounting the device on the wrist of the person” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “wristband.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “means for wirelessly receiving data” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “for wirelessly receiving data” without reciting sufficient 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “GPS receiver module or acceleration-based foot pod.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1-8, 10-12, and 23-27 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “compute an update for the recovery time for the full recovery of the person from said cumulative activity index” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of computing an update for the recovery time from the cumulative activity index, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the update is “from” the cumulative activity index.  It is not enough that a skilled artisan could
For claim 1, the claim language “compute a further update for said recovery time for the full recovery of the person from said cumulative activity index” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter.  See MPEP 2161.01(I).  Here, the claim recites the function of computing a further update for the recovery time from the cumulative activity index, but the specification never discloses the necessary steps and/or flowcharts of how this occurs.  All the claim recites is that the further update is “from” the cumulative activity index.  It is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.
For claim 1, the claim language “compute an update for the recovery time for the full recovery of the person from said cumulative activity index” (emphasis added) appears to be new matter.  The examiner could find multiple instances of updating the “activity index,” but was unable to find any description of updating the “recovery time.”  The examiner respectfully requests Applicant’s assistance in determining where support may be found.
For claim 1, the claim language “compute a further update for said recovery time
Dependent claim(s) 2-8, 10-12, and 23-27 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-8, 10-12, and 23-27 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8, 10-12, and 23-27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “compute an update for the recovery time for the full recovery of the person from said cumulative activity index” is ambiguous.  Applicant’s specification defines that the “activity index” can itself be “recovery time” (see page 6, line 30 – page 7, line 1).  Therefore, it’s unclear how to compute recovery time from recovery time.
For claim 1, the claim language “compute an update for the recovery time for the full recovery of the person from said cumulative activity index” is ambiguous.  Applicant’s specification defines that the “activity index” can itself be “recovery time” (see page 6, line 30 – page 7, line 1).  Therefore, it’s unclear how to compute recovery time from recovery time.
Dependent claim(s) 2-8, 10-12, and 23-27 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-8, 10-12, and 23-27 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8, 10-12, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0172311 to Hjelt et al. (hereinafter “Hjelt”) in view of U.S. Patent Application Publication No. 2011/0263993 to Martikka et al. (hereinafter “Martikka”).
For claim 1, Hjelt discloses a device for transforming measurements of physical activity of a person into a cumulative activity index describing an amount of motoric or metabolic activity of the person during a measurement period (Abstract) (“energy expended,” para [0043]), comprising
a data processing unit (12) (Fig. 1) (para [0029]);
an acceleration sensor (“accelerometer,” para [0032]) for providing an acceleration signal (“measurement signals,” claim 1) containing acceleration data that correspond to a measured acceleration in moves of said person (Examiner’s Note: functional language, i.e., capable of) (para [0039]); and

wherein the acceleration sensor and the memory unit are functionally connected to said data processing unit (as can be seen in Fig. 1);
wherein the data processing unit is capable of being operated in at least a first activity monitoring mode (48) and at least a second activity monitoring mode (44 or 46), the data processing unit being configured to continuously, in a repetitive process during sais physical activity of said person (see “YES” to step 54 in Fig. 3), to:
	calculate cadence (“speed,” para [0047]) based on periodic features of said acceleration signal (“steps taken,” para [0047]) and increase said cumulative activity index value based on said acceleration data using a first algorithm in said first activity monitoring mode when said acceleration data corresponds to walking- and/or running-related moves of the person and a first criteria exceeds a predefined magnitude threshold (Fig. 3) (para [0043], [0044], and [0047], and more generally [0047]-[0054]) (also see para [0074]-[0076]), and
increase said cumulative activity index value using a second algorithm in said second activity monitoring mode (para [0061]) when said acceleration data does not correspond to walking and/or running-related moves of the person (Examiner’s Note: “walking and/or running-related moves” corresponding to “reliable determination of cadence, i.e., periodic features of the acceleration signal occurring with sufficient regularity” based on page 14, lines 5-7 of Applicant(s)’ specification as originally filed) (see Fig. 3) (para [0043] and [0044]).
Hjelt does not expressly disclose in order to compute an update for the recovery time for the full recovery of the person from said cumulative activity index and in order to compute further update for said recovery time for the full recovery of the person from said cumulative activity index.

It would have been obvious to a skilled artisan to modify Hjelt disclose in order to compute an update for the recovery time for the full recovery of the person from said cumulative activity index and in order to compute further update for said recovery time for the full recovery of the person from said cumulative activity index, in view of the teachings of Martikka, for the obvious advantage of providing the user with the necessary time needed to recover from an exercise (see para [0001] of Martikka).
For claim 2, Hjelt further discloses wherein the processing unit is configured to determine if the acceleration data corresponds to walking- and/or running-related movements of the person by analyzing the periodicity of the acceleration data (para [0074]-[0079]).
For claim 3, Hjelt further discloses wherein the processing unit is configured to determine if the acceleration data corresponds to walking- and/or running-related movements of the person by analyzing the average magnitude of the acceleration data (para [0074]-[0079]) (also see para [0041]).
For claim 4, Hjelt further discloses wherein in said first activity monitoring mode, the data processing unit is configured to detect periodic motions from the acceleration data, determine frequency of the periodic motions, determine whether the frequency of the periodic motions is at a predefined frequency range, and increase the activity index value using said frequency of periodic motions only if the frequency of the periodic motions is at said predefined frequency range (para [0074]-[0078]) (also see para [0053]).
For claim 5, Hjelt further discloses wherein in said first activity monitoring mode, the data processing unit is configured to determine average acceleration based on the acceleration data, determine whether the average acceleration is within a predefined acceleration range, and increase the activity index using said average acceleration only if the average acceleration is within said predefined acceleration range (para [0074]-[0079]) (also see para [0041]).
For claim 6, Hjelt discloses wherein in said first activity monitoring mode the processing unit is configured to determine average acceleration based on the acceleration data (para [0074]-[0079]) (also see para [0041]), convert the average acceleration determined to average speed of the person using a conversion function stored in the memory of the device (para [0054]), and use the average speed for updating the activity index value (para [0054]).
For claim 8, Hjelt further discloses wherein the processing unit is additionally configured to use at least one of the following parameters storable in the memory of the device for updating the activity index value: age of the person, sex of the person, mass of the person, fitness index of the person, maximum oxygen intake value (VO2,max) of the person (para [0062]).
For claim 10, Hjelt further discloses user interface (16, 18) for allowing the person to switch between the first and second activity monitoring modes of the data processing unit (see 36 in Fig. 3).
For claim 11, Hjelt further discloses means for mounting the device on the wrist of the person (35).
For claim 12, Hjelt further discloses at least one other activity monitoring sensor than said acceleration sensor or at least one other wireless activity monitoring sensor and means for wirelessly receiving data from said other wireless activity monitoring sensor (34, other than the accelerometer) (para [0032]), and the data processing unit being adapted to operate, in response to user action through user interface means of the device (para [0029]), in said second activity monitoring mode utilizing data from said other sensor as said different second criteria for monitoring the activity of the person (para [0034]).
For claim 23, Hjelt further discloses wherein said data processing unit is configured to increase said cumulative index value using a different algorithm from said first algorithm when said first criteria does not exceed said predefined magnitude threshold (Examiner’s Note: block 42 determines the type of activity, with its associated algorithm based on the dominant attributes of the activity, so when the data does not have a step-like dominating attribute, it does not exceed such a predefined magnitude threshold) (para [0061]) (also see Fig. 3 and para [0043] and [0044]).
For claim 24, Hjelt further discloses wherein said data processing unit is configured to increase said cumulative activity index value using a different algorithm from said first algorithm when said first criteria exceeds said predefined magnitude threshold and said acceleration data corresponds to running-related moves of the person (Examiner’s Note: intensity-based algorithm is selected when a running-related activity, such as football, soccer, basketball, etc., which is a different algorithm from the speed algorithm) (see Fig. 3) (also see para [0043], [0044], and [0061]).
For claim 25, Hjelt further discloses wherein in the first activity monitoring mode only the acceleration sensor is used to update the cumulative activity index (see Fig. 3, which shows that acceleration measurements are received and pre-processed in steps 38 and 40 and no other type of sensor information is identified in Fig. 3).
For claim 26, Hjelt further discloses wherein in the first activity monitoring mode a heart rate sensor is not used to update the cumulative activity index (see Fig. 3, which shows that acceleration measurements are received and pre-processed in steps 38 and 40 and no other type of sensor information is identified in Fig. 3).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hjelt in view of Martikka, and further in view of U.S. Patent Application Publication No. 2013/0274587 to Coza et al. (hereinafter “Coza”).
For claim 7, Hjelt and Martikka do not expressly disclose means for receiving speed data of the person from a speed sensor and to adapt properties of the conversion function in the memory of the device so as to reflect a correct relation between the average acceleration and said speed data.
However, Hjelt teaches a data processor (12).
Additionally, Coza teaches establishing a correlation between speed data of a speed sensor and acceleration data of an accelerometer (para [0185]).
It would have been obvious to a skilled artisan to modify Hjelt to include means for receiving speed data of the person from a speed sensor and to adapt properties of the conversion function in the memory of the device so as to reflect a correct relation between the average acceleration and said speed data, in view of the teachings of Coza, for the obvious advantage of being able to empirically determine the relationship between speed and acceleration so that it may be tailored to an individual setting.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hjelt in view of Martikka, and further in view of U.S. Patent Application Publication No. 2009/0287103 to Pillai.
For claim 27, Hjelt does not expressly disclose a heart rate sensor, wherein the heart rate sensor is used to update the cumulative activity index.

It would have been obvious to a skilled artisan to modify Hjelt to include a heart rate sensor, wherein the heart rate sensor is used to update the cumulative activity index, in view of the teachings of Martikka, for the obvious advantage of using multiple parameters to update the cumulative activity index for a more accurate calculation.
Hjelt and Martikka do not expressly disclose the heart rate sensor is used to update the cumulative activity index in a second activity monitoring mode.
However, Pillai teaches calculating a cumulative activity index (i.e., “workload,” see para [0119]) in a second activity mode (see Fig. 4, the second activity mode being the “YES” decision from 404 and the first activity mode being the “NO” decision from 404) using a heart rate sensor (see 402 in Fig. 4, which uses 61 in Fig. 1B).
It would have been obvious to a skilled artisan to modify Hjelt such that the heart rate sensor is used to update the cumulative activity index in a second activity monitoring mode, in view of the teachings of Pillai, for the obvious advantage of only using the heart rate sensor data when it is relevant.
Response to Arguments
Applicant’s arguments filed 12/23/20 have been fully considered.
In response, the examiner submits that Martikka’s pulse parameter(s) read on the broadest, reasonable interpretation of the term “cumulative activity index.”  Specifically, Applicant’s specification appears to support the construction that the activity index is a term to describe exercise intensity or motoric or metabolic activity.  The examiner submits that the pulse parameter disclosed in Martikka describes just that.
It’s also worth noting that the rejection is a 103 rejection and Hjelt is relied upon for teaching the “cumulative index activity” (when it is introduced in the claim) while Martikka is relied upon for teaching the computation of a recovery time from a cumulative activity index.  So the modification would purport to use Hjelt’s cumulative index activity to compute a recovery time, either by itself or with Martikka’s cumulative index activity, via a skilled artisan looking at Martikka and recognizing that a non-acceleration parameter (that performs the same function of describing/representing activity intensity) can be used for compute recovery time.  So Applicant’s argument appear that they may be attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791